UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6729


ROBERT EARL TIPPENS, JR.,

                    Petitioner - Appellant,

             v.

HAROLD W. CLARKE, Director of VA D.O.C.,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:17-cv-00784-HEH-RCY)


Submitted: September 30, 2019                                     Decided: October 8, 2019


Before WILKINSON and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert Earl Tippens, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robert Earl Tippens, Jr., appeals the district court’s order denying his motion for

reconsideration. We have reviewed the record and find no reversible error. Accordingly,

we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated

by the district court. Tippens v. Clarke, No. 3:17-cv-00784-HEH-RCY (E.D. Va. Apr. 23,

2019). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            DISMISSED




                                           2